Citation Nr: 0417668	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-17 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Veteran and B. R. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from February 1984 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case was subsequently 
transferred to the RO in Atlanta, Georgia. 

The veteran testified before the undersigned at a Board 
videoconference hearing in February 2004.  A transcript of 
that hearing has been associated with the claims folder.  

During the Board hearing, the veteran raised the issue of 
service connection for bipolar disorder, depression, and 
chronic pain syndrome as secondary to his service-connected 
back disability.  The Board notes that the RO has previously 
denied service connection for manic depression (bipolar 
disorder) in a March 1995 rating decision.  These issues are 
not inextricably intertwined with the matter on appeal and 
are therefore referred to the RO for the appropriate action.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  Among other things, it enhanced VA's 
duty to assist a claimant in developing facts pertinent to 
his claim and expanded VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of 
claim development.  VA promulgated regulations that implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Although the RO issued a letter to the veteran in September 
2002 in order to explain the notice and assistance provisions 
of the VCAA, that letter does not explain the evidence 
necessary to substantiate a claim for TDIU and does not 
explain which portion of evidence needed to substantiate the 
claim, if any, the veteran has the responsibility to provide, 
and which portion of the evidence, if any, VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
In this case, the Board notes that the RO previously denied 
entitlement to TDIU because the veteran was able to work on a 
part-time basis.  The veteran admits to working some part-
time jobs since he last reported working on a full-time basis 
since January 1999.  However, the standard for awarding TDIU 
is not whether a veteran is 100 percent unemployable, but 
rather whether he is unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 4.16; Roberson 
v. Principi, 251 F.3d 1378, 1380 (Fed. Cir. 2001).  A person 
is engaged in a "substantially gainful occupation" when 
that occupation "provides annual income that exceeds the 
poverty threshold for one person."  Bowling v. Principi, 15 
Vet. App. 1, 17 (2001) (quoting Faust v. West, 13 Vet. App. 
342, 355-56 (2000)).  The record contains no income 
information from which the Board may determine whether the 
veteran's part-time work constitutes a "substantially 
gainful occupation" for purposes of determining whether an 
award of TDIU is in order.  On remand, the RO should ask the 
veteran to provide financial information documenting his 
earned income since January 1999, and to the extent possible, 
assist him in securing this evidence.   

During the February 2004 Board hearing, the veteran indicated 
that he began receiving VA treatment at the VA Medical Center 
in Decatur, Georgia, since he moved from Florida in or about 
May 2003.  The duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive knowledge of evidence generated by VA).  On 
remand, the RO should secure the veteran's treatment records 
from this facility.  

Finally, the Board notes that the veteran submitted a VA Form 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, designating Veterans of Foreign 
Wars (VFW) as his representative in August 1994.  All records 
in the claims folder show VFW as his representative.  
However, during his Board videoconference hearing, the 
veteran was represented by an individual purportedly from the 
Georgia State Department of Veterans Services.  A specific 
claim may be prosecuted at any one time by only one 
recognized organization or individual properly designated to 
represent the appellant.  38 C.F.R. § 20.601.  Before 
proceeding with any substantive development on remand, the RO 
should contact the veteran to clarify his wishes as to 
representation and, if necessary, secure another power of 
attorney in favor of the correct organization or individual.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
advise him that he has appointed VFW as 
his representative by way of the August 
1994 power of attorney, although he was 
represented at the February 2004 Board 
videoconference hearing by a 
representative of the Georgia State 
Department of Veterans Services.  The RO 
should explain that the veteran may have 
for any claim only one duly recognized 
representative and ask him to clarify 
which organization, if either, he wishes 
to retain as his representative.  If 
necessary, the veteran should complete a 
new VA Form 21-22, Appointment of 
Veterans Service Organization as 
Claimant's Representative, in favor of 
the desired veterans service 
organization.  

2.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim on appeal and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

3.  The RO should contact the veteran and 
ask him to provide income information, to 
include tax returns, pay stubs, etc., for 
all employment, including any part-time 
or contract employment, he has had since 
January 1999, when he previously reported 
that he last worked on a full-time basis.    

4.  The RO should secure the veteran's 
complete treatment records from the VA 
Medical Center in Decatur, Georgia.     

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


